DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 2, 4, 10, 19, 25-27, 31, 33, 45, 46, 50, and 51, drawn to the technical feature of a method of detecting a target analyte.
Group II, claims 52, 53, 56, 58, 60, 63 and 64, drawn to the technical feature of a reaction mixture comprising at least one binding partner nanostructure conjugate and a zwitterionic detergent.
Group III, claims 66, 67, 69-71 and 75, drawn to the technical feature of a method of preparing a conjugate comprising a binding partner and a metallic nanostructure.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I to III lack unity of invention because even though the inventions of these groups require the technical feature of a nanostructure coupled to a binding partner, this technical feature is not a special technical feature as it does Jana et al. (Anal. Chem, 2015, 87:3964-3972). 
Jana discloses a method of detecting a target analyte in a sample [PSA Detection Using Nanostar Agglomeration, Pg. 3966, left column, last paragraph; a sandwich assay is developed in which nanostars coated in PSA antibody are aggregated via the PSA protein . . . detection of . . . PSA in mouse serum samples, Pg. 3965, left column, first paragraph] comprising: 
(a) mixing the sample with a first detection conjugate and a second detection conjugate in a solution [To detect very low concentrations of PSA . . . PSA was sandwiched between two batches of antibody-coated nanostars. For this, mouse monoclonal antibody...was first conjugated to one batch of MUA/OT-coated nanostars . . . Next, this solution was added to the other batch of nanostars, which has been conjugated with rabbit polyclonal antibody . . . specific for a different region of the PSA protein . . . The desired concentration of PSA was then added to a 50:50 mixture of the two antibody-coated nanostars and incubated overnight, Pg. 3966, left column, last paragraph], wherein the first and second detection conjugates comprise nanostructures coupled to binding partners that are capable of specifically binding to the target analyte if present in the sample to form a complex between the first detection conjugate, the analyte, and the second detection conjugate [To detect very low concentrations of PSA . . . PSA was sandwiched between two batches of antibody-coated nanostars. For this, mouse monoclonal antibody . . . was first conjugated to one batch of MUA/OT-coated nanostars . . . Next, this solution was added to the other batch of nanostars, which has been conjugated with rabbit polyclonal antibody . . . specific for a different region of the PSA protein . . . The desired concentration of PSA was then added to a 50:50 mixture of the two antibody-coated nanostars and incubated overnight, Pg. 3966, left column, last paragraph] wherein the nanostructures comprise a plurality of protrusions [antibody-coated nanostars, Pg. 3966, left column, last paragraph] and wherein the average tip to tip diameter of the nanostructures is at least about 50 nm [50nm, Pg. 3968, Figure 5; both the tips and the core of the nanostars, Pg. 3967, left column, last paragraph; no . . . plasmon peaks due to larger aggregates, Pg. 3970, right column, first paragraph]; 
(b) exposing the complex to a light source at a wavelength range within the ultraviolet-visible-infrared spectrum [the mixture was centrifuged and used for measurements, Pg. 3966, left column, last paragraph; All measurements of the localized surface plasmon resonances were carried out  using a USB2000 + vis-NIR . . . configured with fiber optic cables and a cuvette holder, Pg. 3966, right column, last paragraph; Wavelength (nm), Pg. 3967, Figure 3]; and 
[All measurements of the localized surface plasmon resonances were carried out using a USB2000+vis-NIR . . . configured with fiber optic cables and a cuvette holder, Pg. 3966, right column, last paragraph], wherein a change in the optical signal indicates the presence of the target analyte in the sample [When these two batches of antibody-coated nanostars were mixed with PSA present, a “sandwich” conformation resulted, which caused nanostar aggregation. This aggregation should lead to greater shifts than the refractive-index based counterpart, due to plasmonic coupling . . . the degree of nanostar aggregation would reflect the PSA concentration . . . Indeed, the shifts were shown to be PSA-concentration-dependent, with shifts as small as 5 nm for low PSA concentrations and as large as 214 nm at saturating PSA concentrations . . . measurements were also carried out in the infrared region of the spectrum (1100-1800 nm), Pg. 3970, right column, first paragraph].
Hence, in the absence of a contribution over the prior art, the noted shared technical feature is not a shared special technical feature.  Without a shared special technical feature, the inventions listed as Groups I to III lack unity with one another.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) 

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648